Kinsey, 0. J.
delivered the opinion of the court.
The habeas corpus in this case, seems to have been sued out under the supposition that an Indian could not be a slave under our laws. But this idea is contradicted by various acts of assembly, some of which have been cited on the argument, and indeed it cannot be urged with’ any shew of reason. They have been so long recognized as slaves in our law; that it would be as great a violation of the rights of property to establish a contrary doctrine at the present day, as it would in the case of Africans; and as useless to investigate the manner in which they originally lost their freedom.
With regard to the proof in this case, that which has been adduced on the part of the state appears to have been almost exclusively founded upon the supposition which I have already shewn to be erroneous. The defendant has proved, that the mother of Bose was purchased as a slave many years ago; that for upwards of fifty years the mother and daughter have been held as slaves, and no claim for freedom was ever thought of before the year 1796. The slender circumstances and vague expressions on the other side are insufficient to overturn- this testimony. We therefore think that the slavery of Bose has been sufficiently proved, and that she must be remanded to the custody of her master. „
Note. — The question as to the slavery of Indians, has on several occasions come before the courts of Virginia, *459and the doctrines which have been held there are liberal, and honorable to the respectable judges by whom they have been delivered. In Jenkins v. Tom, 1 Wash. 123; Coleman v. Dick, Ib. 233; Hudgins v. Wright, 1 Hen. and Munf. 123; Pallas v. Hill. 2 Hen. and Munf. 149, it is laid down, that when an Indian is claimed as a slave, the onus probandi is thrown upon the claimant. The slavery of Indians was, in that state, founded upon an express act of assembly, in the year 1679, which declared Indian prisoners, taken in war, to bo slaves. This act was repealed in 1691,.and it is now held that no native American Indian brought into Virginia since 1691, could under any circumstances be lawfully made a slave.